NIES, Circuit Judge,
dissenting.
This is the first opinion of this court to declare that this court has jurisdiction over decisions of the MSPB under 5 U.S.C. § 8347(d)(1). I dissent. I also urge that the government request review of this decision by the Supreme Court in conjunction with Lindahl v. Office of Personnel Management, 718 F.2d 391 (Fed.Cir.1983), the Supreme Court having granted a petition for certiorari in the latter case on June 18, 1984.
The jurisdiction of this court over appeals of MSPB decisions is found in 28 U.S.C. § 1295(a)(9):
(a) The United States Court of Appeals for the Federal Circuit shall have exclusive jurisdiction—
(9) of an appeal from a final order or final decision of the Merit Systems Protection Board, pursuant to sections 7703(b)(1) and 7703(d) of title 5.
In Lindahl, in which both members of the majority of this panel dissented, this court held in banc that claims under § 8347(d)(1) did not fall within § 7703. Specifically, the court held:
To hold that judicial review of all § 8347(d)(1) decisions had all along been available under § 7703, would be to render superfluous Congress’ action in § 8347(d)(2), making judicial review available for particular claims under § 7703.
718 F.2d at 399.
This holding is essential to the case, not merely the court’s interpretation of § 8347(c) that all judicial review is precluded with respect to the fact of the claimant’s disability. It was, however, § 8347(c) which, in Lindahl, gave clear meaning to the review provisions of § 8347(d). The conclusion stated in the Lindahl majority opinion is as follows:
This court’s grant of jurisdiction to review MSPB decisions is broad but not unlimited. Among the limitations on that grant is necessarily a statute expressly excluding review of certain decisions. Such a statute is spelled out in 5 U.S.C. § 8347(e) and (d). The government’s motion to dismiss must therefore be granted.
718 F.2d at 395.
However, the discussion of § 8347(c) in Lindahl has created a straw on which the majority here clings to distinguish the subject appeals.
To return to the statute, 5 U.S.C. § 8347(b) provides:
(b) ... The Office [OPM] shall adjudicate all claims under this subchapter [5 USCS §§ 8331 et seq. re retirement]. With respect to review of such OPM decisions, 5 U.S.C. § 8347(d) provides:
(d)(1) Subject to paragraph (2) of this subsection, an administrative action or order affecting the rights or interests of an individual or of the United States under this subchapter may be appealed to the Merit Systems Protection Board under procedures prescribed by the Board.
(2) In the case of any individual found by the Office to be disabled in whole or in part on the basis of the individual’s mental condition, and that finding was made pursuant to an application by an agency for purposes of disability retirement under section 8337(a) of this title, *1559the procedures under section 7701 of this title shall apply and the decision of the Board shall be subject to judicial review under section 7703 of this title.
The subject claims are ordinary voluntary retirement claims decided by OPM under 5 U.S.C. § 8347(b). Such claims are appealable to the board under 5 U.S.C. § 8347(d)(1). No statute specifically grants review of § 8347(d)(1) claims and the majority points to none.1 The majority is correct in stating that the court in Lindahl decided only “a very specific jurisdictional issue” concerning a voluntary disability retirement claim. That type of claim happened to be before the court. However, the rationale of the decision with respect to the construction of § 8347(d)(1) and (2) was not so limited.
In any event, by their nature, voluntary retirement claims are not appropriately reviewed under § 7703, which spells out a standard of review tailored to cases where the government is the initiator of action and bears the burden of proof, i.e., adverse action eases. That Congress chose to put involuntary mental disability cases into the category of adverse actions is rational, in view of the nature of the claim. The government is seeking to force the “claimant” out of service because of an alleged mental condition; the “claimant” is seeking to avoid forced retirement on such grounds. The parallel with an adverse action is clear.2
This court is not the first to have considered the jurisdictional grant of § 7703(b)(1). In Lancellotti v. Office of Personnel Management, 704 F.2d 91 (3rd Cir.1983), the Third Circuit came to the conclusion that the section provided no jurisdiction to review § 8347(d)(1) claims. In the opinion of that court:
The legislative history of the Civil Service Reform Act of 1978, P.L. 95-4154, 92 Stat. 1111, 1143, also suggests that section 7703 was enacted to provide judicial review of adverse actions initiated by agencies against employees engaged in misconduct or performing at an unacceptable level. Petitioner’s claims do not fall within the scope of section 7703; we therefore reject the Board’s statement of jurisdiction. [Footnote omitted.]
704 F.2d at 95-96.
Thus, the majority has created a conflict between the circuits.3
The majority’s focus on the discussion of § 8347(c) in Lindahl is misplaced. § 8347(c), which says that OPM decisions on “questions” of disability and dependency are not subject to review, is jurisdictional in the sense that it places a limitation on the scope of the consent of the sovereign to suit. Cf. Army & Air Force Exchange Service v. Sheehan, 456 U.S. 728, 734-36, 102 S.Ct. 2118, 2122-23, 72 L.Ed.2d 520 (1982); United States v. Testan, 424 U.S. 392, 399, 96 S.Ct. 948, 953, 47 L.Ed.2d 114 (1976). Even where jurisdiction over the claim is granted to a court,4 the court may not review the OPM finding on the fact of disability or dependency. Lancellotti, 704 F.2d at 96-97; Lindahl, 718 F.2d at 393-94, 397.
A holding that there is no direct appeal to this court does not foreclose the possibil*1560ity of a claim against the government which might be brought in the U.S. Claims Court under 28 U.S.C. § 1491(a)(1) or in a U.S. District Court under 28 U.S.C. § 1346(a)(2). See United States v. Mitchell, 463 U.S. 206, 103 S.Ct. 2961, 77 L.Ed.2d 580 (1983). Whether or not § 8347(d)(2) creates an implied preclusion of suit against the government on claims under § 8347(d)(1) can wait for an appropriate case. See Erika v. United States, 456 U.S. 201, 102 S.Ct. 1650, 72 L.Ed.2d 12 (1982); Lindahl, 718 F.2d at 403-405 (Nichols, J., concurring). The Lindahl majority decision expressly left this issue open. 718 F.2d at 395 n. 1. What Lindahl held is that § 8347(d)(2) specifies the only type of § 8347 MSPB decision which may be taken by direct appeal to this court — namely, decisions on involuntary mental disability. To hold that appeals may also be taken from § 8347(d)(1) decisions would make § 8347(d)(2), which spells out this procedure, superfluous.
I appreciate that if jurisdiction is found to be in the Claims Court and district courts under the Tucker Act, this court would have jurisdiction over the appeal under 28 U.S.C. § 1295(a)(2) and (3). See, Heisig v. United States, 719 F.2d 1153 (Fed. Cir. 1983). However, in those trial courts, petitioners would bear the burden of proof of their claims. Piccone v. United States, 407 F.2d 866 (Ct.C1.1969). Thus, substantive matters are involved in our decision in this case, not merely the correct procedural route of review.
The majority errs in essentially treating this court as having the same jurisdiction as the U.S. Court of Claims to which Tucker Act claims (28 U.S.C. § 1491) were brought from MSPB decisions. Prior to the 1982 amendment5, 5 U.S.C. § 7703(b)(1) (Supp. Ill 1979) provided:
Except as provided in paragraph (2) of this subsection, a petition to review a final order or final decision of the Board shall be filed in the Court of Claims ... as provided in chapters 91 ... of title 28.
Whether the Court of Claims reviewed the MSPB decision directly, i.e., on cross-motions for summary judgment, or after proceedings in its trial division, was immaterial. All cases were Chapter 91 Tucker Act cases. That type of jurisdiction has not been granted to this court. Heisig v. United States, 719 F.2d at 1158. As Judge Smith succinctly stated in Heisig, “The Federal Circuit is not a renamed Court of Claims.” Id. at 1157.
I would, accordingly, dismiss this appeal for lack of jurisdiction and would entertain a motion to transfer the case to the U.S. Claims Court, which should be the forum to determine whether it has jurisdiction over the claim in the first instance.6

. Compare 5 U.S.C. § 7121(f) re appeals to this court of arbitration decisions.
The majority vaguely finds support for Kits exercise of jurisdiction because of adverse 1 or disciplinary actions against appellants but does not assert that appellants’ appeals to the board fall within 5 U.S.C. § 7701. Clearly they do not under precedent of this court. Williams v. Office of Personnel Management, 718 F.2d 1553 (Fed.Cir.1983).


. While the same is true with respect to any kind of involuntary retirement case, it is the clear prerogative of Congress to prescribe the method of and extent of review for any grant, and we have specifically denied reviewability of involuntary disability claims. Henderson v. ÓPM, 724 F.2d 119 (Fed.Cir.1983).


. The circuits continue to review appeals of MSPB decisions filed before the transfer of jurisdiction to this court by the Federal Courts Improvement Act of 1982, Pub.L. No. 97-164, 96 Stat. 25. A similar conflict between circuits was noted by the Supreme Court in Morton v. United States, — U.S. ---, ---, 104 S.Ct. 2769, 2772, 81 L.Ed.2d 680 (1984) as a reason for the grant of the government’s petition in that case.


. In Lancellotti, 704 F.2d at 97-98, the Third Circuit found jurisdiction in 28 U.S.C. § 2342(6) (Supp. IV 1980) (now repealed).


. Federal Courts Improvement Act of 1982, Pub.L. No. 97-164, 96 Stat. 25.


. I presume that the claims at this time amount to more than $10,000 so that transfer to a district court is not a viable alternative.